DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I in the reply filed on 17 June 2022 is acknowledged.  The traversal is on the ground(s) that the search of both groups would not be burdensome.  This is found persuasive, and the requirement has been withdrawn.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "600" and "602" have both been used to designate a subject.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: On page 2, line 12, the first instance of "IMU" in the specification should be written out in full as "inertial measurement unit (IMU)" or similar.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 29 and 36 are objected to because of the following informalities:  
In claim 29, “an exercise comprising” should be –the exercise comprises--.
In claim 36, “an exercise” should be –the exercise--.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 18, 20-21, 28-32, 35-36, 40, 42-50  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “an IMU disposed in a fixed position” in line 5 of the claim. There is insufficient clarity in this limitation; the abbreviation “IMU” should be written out in long form at least once prior to being abbreviated. The limitation is currently interpreted as referring to an inertial measurement unit.
Claim 1 recites the limitation “the point of gaze of the subject’s eyes” in line 4 of the claim. There is insufficient antecedent basis for “the point of gaze” in this limitation.
Claim 20 recites the limitation “an IMU” in line 2 of the claim. There is insufficient clarity in this limitation. It is not clear whether this IMU is the same IMU discussed in claim 1 or if some different IMU may be used for detecting performance. The limitation is interpreted as referring to using the same IMU as claim 1. 
Claim 28 recites the limitation “the front” in line 2 of the claim. There is insufficient antecedent basis for this limitation.
Claim 30 recites the limitations “the accuracy” and “the frequency” in line 2 of the claim. There is insufficient antecedent basis for each of these limitations.
It is additionally unclear how an accuracy and a frequency of exercise performance are determined. It is suggested that the claim be amended to depend from claim 20, which relates to the detection of exercise performance by evaluating data from at least one of a camera and an IMU.
Claim 31 recites the limitation “the care provider” in line 1 of the claim. There is insufficient antecedent basis for this limitation.
Claim 31 additionally recites the limitations “the accuracy” and “the frequency” in line 2 of the claim. There is insufficient antecedent basis for each of these limitations.
Claim 32 recites the limitation “the prompt” in line 1-2 of the claim. There is insufficient antecedent basis for this limitation.
Claim 32 additionally recites the limitation “detecting sedentary behavior of the subject” in lines 2-3 of the claim. There is insufficient clarity in this limitation. In particular, it is not clear how sedentary behavior is defined or detected. 
Claim 35 recites the limitation “notifying a remote care provider if nystagmus is detected”. There is insufficient clarity in this limitation; it is not clear how/when this step would occur, as claim 1 does not require the detection of nystagmus. It is suggested that the claim be amended to depend from claim 21, which relates to the evaluation of external camera data for nystagmus.
Claim 42 recites the limitation “an IMU” in line 3 of the claim. There is insufficient clarity in this limitation; the abbreviation “IMU” should be written out in long form at least once prior to being abbreviated. The limitation is currently interpreted as referring to an inertial measurement unit.
Claim 43 recites the limitation “the point of gaze” in line 3 of the claim. There is insufficient antecedent basis for this limitation.
Claim 47 recites the limitations “the accuracy” and “the frequency” in line 2 of the claim. There is insufficient antecedent basis for each of these limitations.
Claim 47 additionally recites the limitation “the care provider” in line 3 of the claim. There is insufficient antecedent basis for this limitation.
Claim 48 recites the limitation “an IMU” in line 3 of the claim. There is insufficient clarity in this limitation; the abbreviation “IMU” should be written out in long form at least once prior to being abbreviated. The limitation is currently interpreted as referring to an inertial measurement unit.
Claim 50 recites the limitation “the point of gaze” in line 2 of the claim. There is insufficient antecedent basis for this limitation.
Claims 18, 20-21, 28-32, 35-36, 40, 43-47, and 49-50 are additionally rejected under 35 U.S.C. 112(b) as indefinite due to their dependence on claims 1, 42, and 48 which have been rejected as indefinite.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US
Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline Federal Register Vol. 84, No., Jan
2019)), determination of the subject matter eligibility under the 35 U.S.C. 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong One), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong Two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination provide "inventive concept" that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 U.S.C. 101.
Claims 1, 18, 20-21, 28-32, 35-36, 40, 42-
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) “a method of providing vestibular therapy” and "generating data representing a measured deviation between the fixed point of eye gaze and the tracked point of gaze". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 1 satisfies Step 1, namely the claim is directed to one of the four statutory classes, method. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations “a method of providing vestibular therapy” and "generating data representing a measured deviation between the fixed point of eye gaze and the tracked point of gaze" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “prompting the subject to execute an exercise, the exercise comprising a predetermined movement while maintaining a fixed point of eye gaze; tracking the point of gaze of the subject's eyes; tracking movement of the subject using an IMU disposed in a fixed position relative to their head”. However, these elements serve as elements of mere data gathering in conjunction with the abstract idea such that these limitations amount to insignificant extra-solution activity, much like the acts of “performing clinical tests on individuals to obtain input for an equation” and “assessing or measuring data derived from an ultrasound scan, to be used in diagnosis” as described in MPEP 2106.05(g). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 1 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim additionally recites the elements of “tracking the point of gaze of the subject's eyes; tracking movement of the subject using an IMU disposed in a fixed position relative to their head”. The limitation of “tracking the point of gaze of the subject's eyes; tracking movement of the subject using an IMU disposed in a fixed position relative to their head” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic sensor for tracking eye gaze and a generic IMU, which Zets (US 10258259 B1) describes well-understood, routine, or conventional in its description of “an eye tracking system 197, known in prior art (exemplary devices include EyeTrak, Tobii and Mirametrix systems)” which is “camera based and include image processing systems for identifying and tracking the eye ball” (Col. 27, lines 18-31) as well as “commercially available inertial sensors are typically provided with on-board intelligent processing, real-time signal filtering, and digital interfacing” and “may be a three-axis device that employs accelerometers and magnetometers” (Col. 12, lines 1-7). As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 1 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 18, 20-21, 28-32, 35-36, and 40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 1, which was rejected under 35 U.S.C. 101 in paragraph 25 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 1, or comprise significantly more than the limitations of claim 1.
Besides the abstract idea of claim 1, claim 18 recites the limitation “further comprising providing auditory guidance to the subject during the exercise.” The claim element of claim 1 of a method is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 20 recites the limitation “further comprising detecting performance of the exercise by evaluating data from at least one of a camera and an IMU.” The limitation of “a camera and an IMU” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic camera and a generic IMU, which Zets (US 10258259 B1) describes well-understood, routine, or conventional in its description of “an eye tracking system 197, known in prior art (exemplary devices include EyeTrak, Tobii and Mirametrix systems)” which is “camera based and include image processing systems for identifying and tracking the eye ball” (Col. 27, lines 18-31) as well as “commercially available inertial sensors are typically provided with on-board intelligent processing, real-time signal filtering, and digital interfacing” and “may be a three-axis device that employs accelerometers and magnetometers” (Col. 12, lines 1-7). The claim element of claim 1 of a method is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 21 recites the limitation “further comprising evaluating external camera data for evidence of pupil dilation or nystagmus after performance of the exercise is first detected and prompting the subject to cease performing the exercise.” The claim element of claim 1 of a method is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 28 recites the limitation “further comprising tracking smoothness of movement of at least one eye when the exercise includes rotation of the front of the head while maintaining a fixed gaze.” The claim element of claim 1 of a method is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 29 recites the limitation “wherein prompting the subject to execute an exercise comprising providing prompts according to a predetermined schedule input by a care provider.” The claim element of claim 1 of a method is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 30 recites the limitation “limitation.” The claim element of claim 1 of a method is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 31 recites the limitation “further comprising changing the predetermined schedule based on at least one of the accuracy of exercise performance and the frequency of exercise performance.” The claim element of claim 1 of a method is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 32 recites the limitation “wherein prompting the subject comprises queuing the prompt according to a predetermined schedule and triggering the prompt after detecting sedentary behavior of the subject.” The claim element of claim 1 of a method is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 35 recites the limitation “further comprising notifying a remote care provider if nystagmus is detected in the subject.” The claim element of claim 1 of a method is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 36 recites the limitation “wherein prompting the subject to execute an exercise comprises receiving a prompt from a remote location.” The claim element of claim 1 of a method is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 1, claim 40 recites the limitation “further comprisingPage 4 of 8Preliminary Amendment Serial Number: 16/677,238Docket No.: 371.0003USU1detecting performance of the exercise by evaluating data from at least one of a camera and an IMU; and awarding an electronic incentive to the subject if a threshold of exercise performance is met.” The limitation of “a camera and an IMU” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic camera and a generic IMU, which Zets (US 10258259 B1) describes well-understood, routine, or conventional in its description of “an eye tracking system 197, known in prior art (exemplary devices include EyeTrak, Tobii and Mirametrix systems)” which is “camera based and include image processing systems for identifying and tracking the eye ball” (Col. 27, lines 18-31) as well as “commercially available inertial sensors are typically provided with on-board intelligent processing, real-time signal filtering, and digital interfacing” and “may be a three-axis device that employs accelerometers and magnetometers” (Col. 12, lines 1-7). The claim element of claim 1 of a method is recited with a high level of generality (as written, the steps may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 42 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "detect execution of the exercise using data derived from the IMU". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 42 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 1, the limitations "detect execution of the exercise using data derived from the IMU" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements “A hearing assistance device comprising: a control circuit; an IMU in electrical communication with the control circuit, wherein the IMU is disposed in a fixed position relative to a head of a subject wearing the hearing assistance device; a microphone in electrical communication with the control circuit; an electroacoustic transducer for generating sound in electrical communication with the control circuit; a power supply circuit in electrical communication with the control circuit; wherein the control circuit is configured to initiate a prompt to a subject to execute an exercise, the exercise comprising a predetermined movement while maintaining a fixed point of eye gaze”. However, these elements serve as elements of mere data gathering in conjunction with the abstract idea such that these limitations amount to insignificant extra-solution activity, much like the acts of “performing clinical tests on individuals to obtain input for an equation” and “assessing or measuring data derived from an ultrasound scan, to be used in diagnosis” as described in MPEP 2106.05(g). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 42 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim additionally recites the elements of “a hearing assistance device comprising: a control circuit; an IMU in electrical communication with the control circuit, wherein the IMU is disposed in a fixed position relative to a head of a subject wearing the hearing assistance device; a microphone in electrical communication with the control circuit; an electroacoustic transducer for generating sound in electrical communication with the control circuit; a power supply circuit in electrical communication with the control circuit”. The limitation of “a hearing assistance device comprising: a control circuit; an IMU in electrical communication with the control circuit, wherein the IMU is disposed in a fixed position relative to a head of a subject wearing the hearing assistance device; a microphone in electrical communication with the control circuit; an electroacoustic transducer for generating sound in electrical communication with the control circuit; a power supply circuit in electrical communication with the control circuit” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic controller or processor, a generic microphone, a generic sound generator, a generic power supply, and a generic IMU, which Zets (US 10258259 B1) describes well-understood, routine, or conventional in its description of “the controller may be any processing device such as a conventional desktop computer” (Col. 10, lines 43-44; Col. 11, lines 11-13) which would include a conventional power supply, “a computer sound card, or a central surround sound processor that includes amplifiers and circuitry well known in prior art” or “sound processing controllers and software that synthesize surround sound auditory effect and are well known in prior art” (Col. 15, line 65-Col. 16, line 4) as well as “commercially available inertial sensors are typically provided with on-board intelligent processing, real-time signal filtering, and digital interfacing” and “may be a three-axis device that employs accelerometers and magnetometers” (Col. 12, lines 1-7). As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 42 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 43-47 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 42, which was rejected under 35 U.S.C. 101 in paragraph 27 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 42, or comprise significantly more than the limitations of claim 42.
Besides the abstract idea of claim 42, claim 43 recites the limitation “the control circuit further configured to track the point of gaze of the subject's eyes using data received from an external camera; and generate data representing a measured deviation between the fixed point of eye gaze and the tracked point of gaze.” The limitation of “an external camera” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic camera, which Zets (US 10258259 B1) describes well-understood, routine, or conventional in its description of “an eye tracking system 197, known in prior art (exemplary devices include EyeTrak, Tobii and Mirametrix systems)” which is “camera based and include image processing systems for identifying and tracking the eye ball” (Col. 27, lines 18-31). The claim element of claim 42 of a hearing assistance device is recited with a high level of generality (as written, the steps of the controller may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 42, claim 44 recites the limitation “further configured to provide at least one of visual and auditory feedback to the subject based on the measured deviation.” The claim element of claim 42 of a hearing assistance device is recited with a high level of generality (as written, the steps of the controller may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 42, claim 45 recites the limitation “further configured to generate a score based on the measured deviation.” The claim element of claim 42 of a hearing assistance device is recited with a high level of generality (as written, the steps of the controller may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 42, claim 46 recites the limitation “further configured to send information regarding the measured deviation to a remote system user.” The claim element of claim 42 of a hearing assistance device is recited with a high level of generality (as written, the steps of the controller may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Besides the abstract idea of claim 42, claim 47 recites the limitation “further configured to send information regarding at least one of the accuracy of exercise performance and the frequency of exercise performance back to the care provider.” The claim element of claim 42 of a hearing assistance device is recited with a high level of generality (as written, the steps of the controller may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim 49 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. The claim recite(s) "wherein the IMU is disposed in a fixed position relative to a head of a subject wearing the hearing assistance device; the system further configured to detect execution of the exercise using data derived from the IMU". This judicial exception is not integrated into a practical application and the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	Claim 49 satisfies Step 1, namely the claim is directed to one of the four statutory classes, machine. Following Step 2A Prong one, any judicial exceptions are identified in the claims. In claim 49, the limitations "wherein the IMU is disposed in a fixed position relative to a head of a subject wearing the hearing assistance device; the system further configured to detect execution of the exercise using data derived from the IMU" are abstract ideas as they are directed to a mental process. With the identification of an abstract idea, the next phase is to proceed Step 2A, Prong Two, wherewith additional elements and taken as a whole, evaluation occurs of whether the identified abstract idea is integrated into a practical application.
In Step 2A, Prong Two, the claim does not recite any additional elements or evidence that amounts to significantly more than the judicial exception. Besides the abstract idea, the claim recites the additional elements of “the system of claim 48” which includes “a control circuit; an IMU in electrical communication with the control circuit;  hearing assistance device comprising: a microphone in electrical communication with the control circuit; an electroacoustic transducer for generating sound in electrical communication with the control circuit; a power supply circuit in communication with the control circuit; an external visual display device in wireless data communication with the hearing assistance device, the external visual display device comprising a video display screen; and a camera; wherein the system is configured to prompt the subject to execute an exercise, the exercise comprising a predetermined movement while maintaining a fixed point of eye gaze”. However, these elements serve as elements of mere data gathering in conjunction with the abstract idea such that these limitations amount to insignificant extra-solution activity, much like the acts of “performing clinical tests on individuals to obtain input for an equation” and “assessing or measuring data derived from an ultrasound scan, to be used in diagnosis” as described in MPEP 2106.05(g). Under the broadest reasonable interpretation, the claim elements are recited with a high level of generality (as written, each claimed step of the process may be performed by a person in an undefined manner) that there are no meaningful limitations to the abstract idea. Consequently, with the identified abstract idea not being integrated into a practical application, the next step is Step 2B, evaluating whether the additional elements provide "inventive concept" that would amount to significantly more than the abstract idea.
	In Step 2B, claim 49 does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim additionally recites “the system of claim 48” which includes the elements of  “a control circuit; an IMU in electrical communication with the control circuit;  hearing assistance device comprising: a microphone in electrical communication with the control circuit; an electroacoustic transducer for generating sound in electrical communication with the control circuit; a power supply circuit in communication with the control circuit; an external visual display device in wireless data communication with the hearing assistance device, the external visual display device comprising a video display screen; and a camera”. The limitation of “a control circuit; an IMU in electrical communication with the control circuit;  hearing assistance device comprising: a microphone in electrical communication with the control circuit; an electroacoustic transducer for generating sound in electrical communication with the control circuit; a power supply circuit in communication with the control circuit; an external visual display device in wireless data communication with the hearing assistance device, the external visual display device comprising a video display screen; and a camera” constitutes extra-solution activity to the judicial exception, which does not amount to an inventive concept when the activity is well-understood, routine, or conventional, and are thus not indicative of integration into a practical application. The claim limitation constitutes adding a generic controller or processor, a generic microphone, a generic sound generator, a generic power supply, a generic camera, a generic display and a generic IMU, which Zets (US 10258259 B1) describes well-understood, routine, or conventional in its description of “an eye tracking system 197, known in prior art (exemplary devices include EyeTrak, Tobii and Mirametrix systems)” which is “camera based and include image processing systems for identifying and tracking the eye ball” (Col. 27, lines 18-31), a visual display which may be integrated within a touch-screen all-in-one computer (Col. 11, lines 9-13), “the controller may be any processing device such as a conventional desktop computer (Col. 10, lines 43-44; Col. 11, lines 11-13) which would include a conventional power supply, “a computer sound card, or a central surround sound processor that includes amplifiers and circuitry well known in prior art” or “sound processing controllers and software that synthesize surround sound auditory effect and are well known in prior art” (Col. 15, line 65-Col. 16, line 4) as well as “commercially available inertial sensors are typically provided with on-board intelligent processing, real-time signal filtering, and digital interfacing” and “may be a three-axis device that employs accelerometers and magnetometers” (Col. 12, lines 1-7). As discussed above with respect to integration of the abstract idea into a practical application, the present elements amount to no more than mere indications to apply the exception.
	In Summary, claim 49 recites abstract idea without being integrated into a practical application, and does not provide additional elements that would amount to significantly more. As such, taken as a whole, the claim and is ineligible under the 35 U.S.C. 101.
Claims 50 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception, in this case an abstract idea, without significantly more. As each of these claims depends from claim 49, which was rejected under 35 U.S.C. 101 in paragraph 29 of this action, these claims must be evaluated on whether they sufficiently add to the practical application of claim 49, or comprise significantly more than the limitations of claim 49.
Besides the abstract idea of claim 49, claim 50 recites the limitation “wherein the system is further configured to track the point of gaze of the subject's eyes using data from the camera; and generate data representing a measured deviation between the fixed point of eye gaze and the tracked point of gaze.” The claim element of claim 49 of a system is recited with a high level of generality (as written, the steps of the controller may be carried out by a person alone or with a generic computer in any undefined manner). This limitation provides no practical application, nor does it provide meaningful limitations to the abstract idea.	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) s 1, 18, 20, 28-31, 36, 40, 42-50  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zets (US 10258259 B1).
Regarding claim 1, Zets teaches A method of providing vestibular therapy to a subject (Col. 1, lines 37-46—systems and methods for providing multimodal sensory feedback during motional training during rehabilitation and assessment of disequilibrium, balance and motion disorders; Col. 12, lines 58-60—the approaches to motional training may be employed to treat and assess vestibular ocular disorders; Col. 12, line 64-Col. 13, line 3–embodiments may provide a tool by which a subject and therapist may determine vestibular ocular performance, and provide a system and method whereby the subject can learn/relearn vestibular ocular functional tasks and sub-tasks) comprising: 
prompting the subject to execute an exercise (Col. 1, lines 43-51—measurements are performed while the subject attempts to perform a predetermined task; Col. 16, lines 35-42—a display is used to provide visual instruction, cues, and feedback; Col. 31, lines 63-65—a display may present a visual motional activity task; Fig. 11, element 602—present motional training activities),
 the exercise comprising a predetermined movement while maintaining a fixed point of eye gaze (Col. 4, lines 40-45—treatment options typically involve habituation exercises that require the subject to move their head while attempting to keep their eyes focused on targets; Col. 29, lines 46-49; Col. 31, lines 29-32; Col. 32, lines 3-5; Col. 32, lines 36-49—a first visual object may be provided on which the subject should attempt to fix their gaze during the motional activity; Figs. 7A-7D, element 201, 211, 221, 241);
 tracking the point of gaze of the subject's eyes (Col. 14, lines 7-15—direction of gaze and orientation of the head can be estimated by the intelligent controller; Col. 27, lines 19-33—an eye tracking system may be used to measure the subject’s gaze position, where an eye tracking system may be camera based or otherwise use camera sensors);
 tracking movement of the subject using an IMU disposed in a fixed position relative to their head (Col. 10, lines 36-39—a lightweight inertial sensor is worn on the head of the subject or can be integrated into headphones; Col. 11, lines 66-67—an inertial sensor 46 may provide information regarding the orientation and motion of the head of the subject; Fig. 1, inertial sensor 46)
 and generating data representing a measured deviation between the fixed point of eye gaze and the tracked point of gaze (Col. 30, lines 42-Col. 31, line 9—the position of target 202 and visual marker 201 describes aspects of the actual performance of the subject during the task…the calculated variance is used as a direct measure of the subject’s movement error during the act of completing the task; Claim 1—variance in position is a measurement between a visual marker and a visual target);
 wherein the predetermined movement comprises movement of the head (Col. 27, lines 46-63—a predetermined motional activity may require the subject to move their head side to side or rotate their head; Col. 28, line 25-28—other motional training head movements may be implemented).
Regarding claim 18, Zets teaches the method of claim 1. Zets additionally teaches further comprising providing auditory guidance to the subject during the exercise (Col. 27, line 64-Col. 28, lines 24—auditory feedback may be provided through headphones; Col. 28, 33-34—the subject can be provided with feedback guidance via an associated auditory tone; Col. 30, lines 50-51—auditory feedback may be provided during the assessment).
Regarding claim 20, Zets teaches the method of claim 1. Zets additionally teaches further comprising detecting performance of the exercise by evaluating data from at least one of a camera and an IMU (Col. 11, lines 66-67—an inertial sensor 46 may provide information regarding the orientation and motion of the head of the subject; Fig. 1, inertial sensor 46; Col. 27, lines 19-33—an eye tracking system may be used to measure the subject’s gaze position, where an eye tracking system may be camera based or otherwise use camera sensors).
Regarding claim 28, Zets teaches the method of claim 1. Zets additionally teaches further comprising tracking smoothness of movement of at least one eye (Col. 30, lines 62-Col. 31, line 9—the subjects performance may be evaluated during the act of completing the task, and a greater number of variance occurrences and a higher magnitude of cumulative variance is tracked to determine a poorer performance) when the exercise includes rotation of the front of the head while maintaining a fixed gaze (Col. 27, lines 46-63—a predetermined motional activity may require the subject to move their head side to side or rotate their head).
Regarding claim 29, Zets teaches the method of claim 1. Zets additionally teaches wherein prompting the subject to execute an exercise comprising providing prompts according to a predetermined schedule input by a care provider (Col. 9, lines 60-63—the multi-modal sensory feedback motional training system may be operated by a therapist to provide motional training for a subject, such that the therapist determines when exercise prompts will be presented to a subject; Col. 10, lines 34-36—the therapist may also operate the system via a remote interface; Col. 17, lines 48-60—the therapist may interface with the intelligent controller to control aspects of the system).
Regarding claim 30, Zets teaches the method of claim 29. Zets additionally teaches further comprising changing the predetermined schedule based on at least one of the accuracy of exercise performance and the frequency of exercise performance (Col. 26, lines 42-47—exercises must be repeated and adjusted by the therapist to increase the challenge; Col. 28, lines 50-54—limits are configurable and usually preset by the therapist to meet the needs of a particular subject, and tasks may made more difficult by changing said limits; Col. 34, lines 64-Col. 35, line 9—subject variance and parameters like test timing and accuracy are combined into a score and compared to previously scored data, and the score may be used to decide at what level to begin training and whether specific activities are needed).
Regarding claim 31, Zets teaches the method of claim 1. Zets additionally teaches further comprising sending information regarding at least one of the accuracy of exercise performance and the frequency of exercise performance back to the care provider (Col. 34, lines 64-Col. 35, line 9—subject variance and parameters like test timing and accuracy are combined into a score and compared to previously scored data, and the score may be used by the therapist to decide at what level to begin training and whether specific activities are needed).
Regarding claim 36, Zets teaches the method of claim 1. Zets additionally teaches wherein prompting the subject to execute an exercise comprises receiving a prompt from a remote location (Col. 9, lines 60-63—the multi-modal sensory feedback motional training system may be operated by a therapist to provide motional training for a subject, such that the therapist determines when exercise prompts will be presented to a subject; Col. 10, lines 34-36—the therapist may also operate the system via a remote interface; Col. 17, lines 48-60—the therapist may interface with the intelligent controller to control aspects of the system).
Regarding claim 40, Zets teaches the method of claim 1. Zets additionally teaches further comprising Page 4 of 8Preliminary AmendmentSerial Number: 16/677,238Docket No.: 371.0003USU1 detecting performance of the exercise by evaluating data from at least one of a camera and an IMU (Col. 11, lines 66-67—an inertial sensor 46 may provide information regarding the orientation and motion of the head of the subject; Fig. 1, inertial sensor 46; Col. 27, lines 19-33—an eye tracking system may be used to measure the subject’s gaze position, where an eye tracking system may be camera based or otherwise use camera sensors); and awarding an electronic incentive to the subject if a threshold of exercise performance is met (Col. 30, lines 62-Col. 31, line 9—the calculated variance may be used as a direct measure of the subject’s performance and therefore used as a score).
Regarding claim 42, Zets teaches a hearing assistance device comprising: a control circuit (Intelligent controller 20, Fig. 1);
 an IMU in electrical communication with the control circuit, wherein the IMU is disposed in a fixed position relative to a head of a subject wearing the hearing assistance device (Col. 10, lines 36-39—a lightweight inertial sensor is worn on the head of the subject or can be integrated into headphones; Col. 11, lines 66-67—an inertial sensor 46 may provide information regarding the orientation and motion of the head of the subject; Fig. 1, inertial sensor 46);
 a microphone in electrical communication with the control circuit (Col. 15, line 59-Col. 16, line 7—central surround sound processor includes amplifiers and circuitry…auditory feedback may be provided using wireless headphones together with optional sound processing controllers and software; Col. 28, lines 1-4—one or more discrete sound sources may also be used);
 an electroacoustic transducer for generating sound in electrical communication with the control circuit (Col. 15, line 59-Col. 16, line 7—central surround sound processor includes amplifiers and circuitry…auditory feedback may be provided using wireless headphones together with optional sound processing controllers and software);
 a power supply circuit in electrical communication with the control circuit (Col. 10, lines 43-44; Col. 11, lines 11-13—the controller may be any processing device such as a conventional desktop computer, which would include a conventional power supply);
 wherein the control circuit is configured to initiate a prompt to a subject to execute an exercise (Col. 1, lines 43-51—measurements are performed while the subject attempts to perform a predetermined task; Col. 16, lines 35-42—a display is used to provide visual instruction, cues, and feedback; Col. 31, lines 63-65—a display may present a visual motional activity task; Fig. 11, element 602—present motional training activities), the exercise comprising a predetermined movement while maintaining a fixed point of eye gaze (Col. 4, lines 40-45—treatment options typically involve habituation exercises that require the subject to move their head while attempting to keep their eyes focused on targets; Col. 29, lines 46-49; Col. 31, lines 29-32; Col. 32, lines 3-5; Col. 32, lines 36-49—a first visual object may be provided on which the subject should attempt to fix their gaze during the motional activity; Figs. 7A-7D, element 201, 211, 221, 241);
 detect execution of the exercise using data derived from the IMU (Col. 11, lines 66-67—an inertial sensor 46 may provide information regarding the orientation and motion of the head of the subject).
Regarding claim 43, Zets teaches the method of claim 42. Zets additionally teaches the control circuit further configured to track the point of gaze of the subject's eyes using data received from an external camera (Col. 14, lines 7-15—direction of gaze and orientation of the head can be estimated by the intelligent controller; Col. 27, lines 19-33—an eye tracking system may be used to measure the subject’s gaze position, where an eye tracking system may be camera based or otherwise use camera sensors); and generate data representing a measured deviation between the fixed point of eye gaze and the tracked point of gaze (Col. 30, lines 42-Col. 31, line 9—the position of target 202 and visual marker 201 describes aspects of the actual performance of the subject during the task…the calculated variance is used as a direct measure of the subject’s movement error during the act of completing the task; Claim 1—variance in position is a measurement between a visual marker and a visual target).
Regarding claim 44, Zets teaches the method of claim 43. Zets additionally teaches further configured to provide at least one of visual and auditory feedback to the subject based on the measured deviation (Col. 10, lines 24-25—a visual feedback display is provided; Col. 27, line 64-Col. 28, lines 24—auditory feedback may be provided through headphones; Col. 28, 33-34—the subject can be provided with feedback guidance via an associated auditory tone; Col. 30, lines 50-51—auditory feedback may be provided during the assessment).
Regarding claim 45, Zets teaches the method of claim 43. Zets additionally teaches further configured to generate a score based on the measured deviation (Col. 30, lines 62-Col. 31, line 9—the calculated variance may be used as a direct measure of the subject’s performance and therefore used as a score; Col. 34, lines 64-Col. 35, line 9—subject variance and parameters like test timing and accuracy are combined into a score and compared to previously scored data, and the score may be used by the therapist to decide at what level to begin training and whether specific activities are needed).
Regarding claim 46, Zets teaches the method of claim 43. Zets additionally teaches further configured to send information regarding the measured deviation to a remote system user (Col. 9, lines 60-63—the multi-modal sensory feedback motional training system may be operated by a therapist to provide motional training for a subject, such that the therapist receives information from the system; Col. 10, lines 34-36—the therapist may also operate the system via a remote interface; Col. 17, lines 48-60—the therapist may interface with the intelligent controller to control aspects of the system; Col. 34, lines 64-Col. 35, line 9—subject variance and parameters like test timing and accuracy are combined into a score and compared to previously scored data, and the score may be used by the therapist to decide at what level to begin training and whether specific activities are needed).
Regarding claim 47, Zets teaches the method of claim 43. Zets additionally teaches further configured to send information regarding at least one of the accuracy of exercise performance and the frequency of exercise performance back to the care provider (Col. 34, lines 64-Col. 35, line 9—subject variance and parameters like test timing and accuracy are combined into a score and compared to previously scored data, and the score may be used by the therapist to decide at what level to begin training and whether specific activities are needed).
Regarding claim 48, Zets teaches a system for providing vestibular training for a subject comprising a control circuit (Intelligent controller 20, Fig. 1);
 an IMU in electrical communication with the control circuit (Col. 10, lines 36-39—a lightweight inertial sensor is worn on the head of the subject or can be integrated into headphones; Col. 11, lines 66-67—an inertial sensor 46 may provide information regarding the orientation and motion of the head of the subject; Fig. 1, inertial sensor 46);
 a hearing assistance device comprising: a microphone in communication with the control circuit (Col. 15, line 59-Col. 16, line 7—central surround sound processor includes amplifiers and circuitry…auditory feedback may be provided using wireless headphones together with optional sound processing controllers and software; Col. 28, lines 1-4—one or more discrete sound sources may also be used);
 an electroacoustic transducer for generating sound in electrical communication with the control circuit (Col. 15, line 59-Col. 16, line 7—central surround sound processor includes amplifiers and circuitry…auditory feedback may be provided using wireless headphones together with optional sound processing controllers and software);
 a power supply circuit in communication with the control circuit (Col. 10, lines 43-44; Col. 11, lines 11-13—the controller may be any processing device such as a conventional desktop computer, which would include a conventional power supply);
 an external visual display device in wireless data communication with the hearing assistance device, the external visual display device comprising a video display screen (Col. 10, lines 24-25 and 50-55—a visual feedback display is provided which may communicate with the controller via conventional wired or wireless connections);
 and a camera (Col. 27, lines 19-33—an eye tracking system may be used to measure the subject’s gaze position, where an eye tracking system may be camera based or otherwise use camera sensors);
 wherein the system is configured to prompt the subject to execute an exercise, the exercise comprising a predetermined movement while maintaining a fixed point of eye gaze (Col. 1, lines 43-51—measurements are performed while the subject attempts to perform a predetermined task; Col. 16, lines 35-42—a display is used to provide visual instruction, cues, and feedback; Col. 31, lines 63-65—a display may present a visual motional activity task; Fig. 11, element 602—present motional training activities).
Regarding claim 49, Zets teaches the method of claim 48. Zets additionally teaches wherein the IMU is disposed in a fixed position relative to a head of a subject wearing the hearing assistance device (Col. 10, lines 36-39—a lightweight inertial sensor is worn on the head of the subject or can be integrated into headphones; Fig. 1, inertial sensor 46); the system further configured to detect execution of the exercise using data derived from the IMU (Col. 11, lines 66-67—an inertial sensor 46 may provide information regarding the orientation and motion of the head of the subject).
Regarding claim 50, Zets teaches the method of claim 49. Zets additionally teaches wherein the system is further configured to track the point of gaze of the subject's eyes using data from the camera (Col. 14, lines 7-15—direction of gaze and orientation of the head can be estimated by the intelligent controller; Col. 27, lines 19-33—an eye tracking system may be used to measure the subject’s gaze position, where an eye tracking system may be camera based or otherwise use camera sensors); and generate data representing a measured deviation between the fixed point of eye gaze and the tracked point of gaze (Col. 30, lines 42-Col. 31, line 9—the position of target 202 and visual marker 201 describes aspects of the actual performance of the subject during the task…the calculated variance is used as a direct measure of the subject’s movement error during the act of completing the task; Claim 1—variance in position is a measurement between a visual marker and a visual target).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zets in view of Krueger (US 20160262608 A1).
Regarding claim 21, Zets teaches the method of claim 20, including the use of an external camera for acquiring data regarding the subject’s eyes. In addition, because Zets teaches sending data from a performance of an exercise in order to evaluate performance of the exercise in one session of several sessions (Col. 31, lines 4-9), it may be understood that Zets teaches prompting the subject to cease performing the exercise. However, Zets does not specifically teach evaluating external camera data for evidence of pupil dilation or nystagmus after performance of the exercise is first detected and prompting the subject to cease performing the exercise. Krueger teaches a system and method for measurement and/or improvement of human vestibulo-ocular performance using a camera-based eye orientation sensor and a head orientation sensor (Abstract), wherein the system may observe and measure the eyes while performing various tests to see if there are any abnormalities such as nystagmus (Paragraphs 0092, 0268). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method and system of Zets with the nystagmus detection of Krueger in order to predictably improve the ability of the device to diagnose a greater number and variety of eye-based disorders which may affect the ability to perform motion-based tasks and activities.
Regarding claim 35, Zets teaches the method of claim 1, including the notification of a care provider of the results of an assessment (Col. 34, lines 64-Col. 35, line 9—subject variance and parameters like test timing and accuracy are combined into a score and compared to previously scored data, and the score may be used by the therapist to decide at what level to begin training and whether specific activities are needed). However, Zets does not specifically teach notifying a remote care provider if nystagmus is detected in the subject. Krueger teaches a system and method for measurement and/or improvement of human vestibulo-ocular performance using a camera-based eye orientation sensor and a head orientation sensor (Abstract), wherein the system may observe and measure the eyes while performing various tests to see if there are any abnormalities such as nystagmus (Paragraphs 0092, 0268) and may additionally notify a care provider of any results (Paragraph 0139, 0349—all information obtained using the device can be directly shared to other devices or uploaded to remote locations to a medical doctor or other person). It would have been obvious to one having ordinary skill in the art at the time of filing to combine the method and system of Zets with the nystagmus detection of Krueger in order to predictably improve the ability of the device to diagnose a greater number and variety of eye-based disorders which may affect the ability to perform motion-based tasks and activities.

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zets in view of Burbank (US 20130130213 A1).
Regarding claim 32, Zets teaches the method of claim 1. However, Zets does not specifically teach wherein prompting the subject comprises queuing the prompt according to a predetermined schedule and triggering the prompt after detecting sedentary behavior of the subject. Burbank teaches a system for monitoring and analyzing activity of a subject (Abstract) which provides reminders and motivational information to a user to increase physical activity and exercise (Paragraph 0013), wherein the device operates on a schedule (Paragraph 0023—the device is set on a 24 hour clock that will activate after the person puts it on in the morning and will begin with some short stretching exercises) and where the device may trigger a prompt to exercise after detecting sedentary behavior of the subject (Paragraph 0023—an amount of inactive time may be set so that after a period of inactivity, a motivational recording will play to encourage the person to get up and walk, stretch and/or do specific exercises for a short time), where the prompts may be customized to a subject’s individualized schedule (Paragraph 0028) and where activity data relating to the exercises may be assessed and uploaded to a personal computer for further analysis (Paragraph 0028). It would have been obvious to combine the method of Zets with the additional prompt queueing and triggering of Burbank in order to predictably improve the ability of the system to be used for regular training of a subject to improve the subject’s vestibular responses and maintain the subject’s level of ability, where the systems could be easily combined as Zets already teaches the use of prompts to initiate exercises by a subject, where data relating to the exercises may be measured and analyzed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA ROBERTS whose telephone number is (571)272-7912. The examiner can normally be reached M-F 8:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANNA ROBERTS/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791